DANAHY, Judge.
The defendants appeal an order denying their motion to set aside a default judgment entered against them in this action. We affirm as to Richard Rolfe, the individual defendant, but reverse as to Windmill Restaurant Systems, Inc., described in the pleadings as a dissolved corporation.
The dissolved corporate defendant may be amenable to a suit against it in its corporate name. § 607.297, Fla.Stat. (1981). The record, however, shows that summons was served only on Richard Rolfe, individually. No summons was issued to nor served upon Windmill Restaurant Systems, Inc. Accordingly, the default judgment entered against Windmill Restaurant Systems, Inc., is void and that defendant is entitled to relief from the judgment under rule 1.540, Florida Rules of Civil Procedure. Vias Del Austro Compania Limitada v. O. E. Miami Corp., 415 So.2d 107 (Fla. 3d DCA 1982).
AFFIRMED in part and REVERSED in part.
RYDER, A. C. J., and SCHOONOVER, J., concur.